t c summary opinion united_states tax_court emily velez petitioner v commissioner of internal revenue respondent docket no 23682-05s filed date emily velez pro_se jeremy l mcpherson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a request for relief under sec_6015 with respect to petitioner’s joint income_tax liabilities for and no notices of deficiency were issued petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief seeking equitable relief under sec_6015 for each year respondent determined that petitioner was not entitled to relief under sec_6015 for either year the issue for decision is whether respondent abused his discretion when he denied petitioner’s request for relief under sec_6015 for and background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in california during the years at issue petitioner’s former husband david velez dr velez was a physician petitioner trained as a registered nurse did not work outside of the home until dr velez was sued by a patient in and as a result was dismissed from his employment on date in an attempt to protect themselves from a judgment in the lawsuit petitioner and dr velez filed for bankruptcy under chapter of the bankruptcy code u s c sections they received a discharge of dischargeable debts on date because of the ongoing lawsuit against him dr velez was forced to accept a series of lower paying positions and was eventually unemployed he started a consulting business to provide income for his family during the years through dr velez handled the family finances hiring and submitting information to a certified_public_accountant for preparation of their annual income_tax returns petitioner and dr velez timely filed a joint federal_income_tax return for reporting tax due of dollar_figure the return was filed without remittance all of the income reported on the return was attributable to dr velez when petitioner signed the return for she was aware that the return was being filed without remittance dr velez told petitioner that the return was being filed without remittance because he did not have the money to pay the tax dr velez however told petitioner that he anticipated obtaining a job in the medical field in the near future and that he was attempting to work out a payment agreement with the internal_revenue_service irs several years before dr velez was diagnosed as having contracted and received treatment for hepatitis c but his illness remained dormant until on date petitioner and dr velez filed a chapter bankruptcy petition the bankruptcy court granted a discharge on date and as a consequence bank of america was allowed to foreclose on petitioner’s personal_residence in date petitioner took a job at waremart inc to help support her family dr velez’s health started to decline rapidly in and he would be unable to work in and the university of california at davis offered dr velez a position as a forensic resident in at a salary close to what he had been making before the lawsuit but he was advised by his doctor that he would not be capable of performing his duties without a liver transplant dr velez applied for a transplant but petitioner’s health insurer denied the request without the benefit of a transplant dr velez was forced to decline the employment offer from the university of california at davis on date petitioner and dr velez filed their joint federal_income_tax return for the return was filed without remittance of the dollar_figure tax shown to be due of the dollar_figure of total income reported on the tax_return dollar_figure consisted of petitioner’s wages and the balance was income of dr velez the dollar_figure of federal withholding_tax reported on the income_tax return was tax withheld from petitioner’s wages petitioner was aware when she signed the return for that it would be filed without remittance dr velez told petitioner that he did not have the money to pay the tax dr velez never received a liver transplant and his health continued to decline he died on date as a result of the two bankruptcies in and and his inability to earn income after dr velez had no assets at the time of his death petitioner filed a request for innocent spouse relief and separation of liability and equitable relief including a statement of facts and form questionnaire for requesting spouse the parties agree that a petitioner did not receive significant benefit beyond normal support from the unpaid income_tax liabilities for and b dr velez did not abuse petitioner c petitioner is not in poor mental or physical health d petitioner has made a good_faith effort to comply and has complied with the income_tax laws in the taxable years following e and petitioner would not suffer economic hardship as defined in sec_301_6343-1 proced admin regs if she were required to pay the outstanding joint income_tax liabilities for and petitioner reported wage income of dollar_figure for and dollar_figure for a total_tax liability of approximately dollar_figure remains unpaid for and approximately dollar_figure remains unpaid for discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances to obtain relief from joint_and_several_liability a spouse must qualify under sec_6015 or if eligible allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 relief under sec_6015 or c is premised on the existence of a deficiency or an understatement_of_tax sec_6015 and c 120_tc_137 120_tc_62 this case does not involve a deficiency or an understatement_of_tax and relief under sec_6015 and c is not available to petitioner petitioner takes an alternative position in which she argues that she is entitled to allocate liability under sec_6015 in a manner analogous to sec_6015 relief for a deficiency or underpayment she bases her argument on language in h conf rept pincite 1998_3_cb_747 that indicates that a proposed senate amendment to h_r 105th cong 2d sess sec_3201 would have allowed allocation in underpayment cases as the report makes clear however that amendment was not accepted h conf rept supra pincite c b pincite the court must follow the statute as written not as it might have been written the irs may relieve an individual from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and she does not qualify for relief under sec_6015 or c standard for review the court reviews the irs’s denial of innocent spouse relief under sec_6015 for abuse_of_discretion see butler v commissioner supra pincite under the abuse_of_discretion standard the court must determine whether the irs exercised its discretion arbitrarily capriciously or without sound basis in fact when it denied the requested relief id the court’s review is limited and the court cannot substitute its judgment for that of the irs and determine whether in the court’s opinion it would have granted relief see 116_tc_206 collectors training inst inc v united_states aftr 2d pincite6 ustc par big_number at big_number n d ill stating that an abuse_of_discretion ‘means something more than’ the court’s belief that it would ‘have acted differently if placed in the circumstances confronting the’ appeals officer quoting 280_f3d_1125 7th cir guide for exercise of discretion to guide irs employees in exercising their discretion the commissioner has issued revenue procedures that list the factors they should consider the court also uses these factors when reviewing the irs’s denial of relief see washington v commissioner supra pincite revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 c b pincite begins with a list of seven threshold conditions that a taxpayer must satisfy in order to qualify for relief under sec_6015 respondent concedes that petitioner satisfies each of the seven threshold conditions a requesting spouse who satisfies all of the applicable_threshold conditions may be relieved of all or part of the liability under sec_6015 if taking into account all the facts and circumstances the irs determines that it would be inequitable to hold the requesting spouse liable for the income_tax_liability revproc_2003_61 sec_4 to qualify for relief under revproc_2003_61 sec_4 c b pincite the requesting spouse must no longer be married to be legally_separated from or not have been a member of the same household as the nonelecting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when he or she signed the return that the nonelecting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted see revproc_2003_61 sec_4 c b pincite petitioner’s husband passed away on date and petitioner’s request for relief was received on date condition is satisfied the court has reviewed the evidence and concludes that petitioner has not shown that at the time she signed the returns at issue she had no knowledge or reason to know that her late husband would not pay the liabilities reported on the joint returns for and when she signed the tax_return she knew that her husband was unemployed and that he had told her he did not have any money to pay the tax_liability dr velez was also still embroiled in a lawsuit brought by a patient the threat of which had caused him and petitioner to file for bankruptcy in january of although dr velez told petitioner that he was attempting to work out a payment agreement with the irs a reasonable belief that taxes would be paid must at minimum incorporate a belief that funds would be on hand within a reasonably prompt period of time see banderas v commissioner tcmemo_2007_129 petitioner does not meet all of the required conditions for relief under revproc_2003_61 sec_4 where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 contains a nonexhaustive list of factors that the irs will consider and weigh when determining whether to grant equitable relief under sec_6015 marital status economic hardship whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health the court has reviewed respondent’s application of these factors to the facts and circumstances of this case marital status respondent will take into consideration whether the requesting spouse is separated or divorced from the nonelecting spouse revproc_2003_61 sec_4 a i c b pincite dr velez was deceased before petitioner’s request for relief this factor weighs in favor of relief see banderas v commissioner supra economic hardship economic hardship applies if satisfaction of the tax_liability in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs the commissioner will determine a reasonable amount for basic living_expenses that will vary according to the unique circumstances of the individual taxpayer see revproc_2003_61 sec_4 a ii c b pincite referring to revproc_2003_61 sec_4 c citing sec_301_6343-1 proced admin regs petitioner agrees that she would not suffer economic hardship as that term is defined in sec_301_6343-1 proced admin regs if she were required to pay the joint tax_liability petitioner however citing 120_tc_137 takes the position that respondent’s use of that regulation to determine economic hardship is itself an abuse_of_discretion petitioner it seems has misread washington the court in washington recognized that the commissioner has adopted guidelines as directed by sec_6015 to use when considering whether a taxpayer qualifies for relief under that provision id pincite the court in fact used the commissioner’s guideline sec_1 in reviewing the washington case see 1rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 as used in 120_tc_137 the guidelines set forth in revproc_2003_61 supra are effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter was issued as of date revproc_2003_61 sec c b pincite also 118_tc_106 affd 353_f3d_1181 10th cir what the court did not do in washington was agree with the commissioner’s conclusion that the taxpayer had offered no evidence to show that she would suffer an economic hardship if relief were denied washington v commissioner supra pincite the taxpayer in washington showed not only that her assets were meager but also that she had to support a family of three at a near poverty-level existence in her case around dollar_figure id pincite n the court did not hold as petitioner mistakenly concludes that only taxpayers with income at the poverty level will qualify as suffering economic hardship the regulation provides that the commissioner will consider any information provided by the taxpayer that is relevant to the determination including but not limited to the factors listed in the regulation see sec_301_6343-1 proced admin regs the court found as a fact in washington that the taxpayer on the record in that case would suffer economic hardship if not relieved of liability the court finds that determining economic hardship by reference to sec_301 b i proced admin regs is not arbitrary capricious or without sound basis in fact and is therefore not an abuse_of_discretion since petitioner agrees that she would not suffer economic hardship as that term is defined in sec_301_6343-1 proced admin regs if she were required to pay the joint tax_liability the court finds that this factor weighs against relief knowledge or reason to know the irs will also consider whether the requesting spouse did not know or had no reason to know that the nonelecting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite in the case of a properly reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner supra pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir the court has found for respondent on this factor therefore this factor weighs against relief see beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 and finding that knowledge or reason to know weighs against relief fox v commissioner tcmemo_2006_22 same cf levy v commissioner tcmemo_2005_92 applying revproc_2000_15 and stating that lack of knowledge weighs in favor of relief while knowledge or reason to know weighs against relief nonrequesting spouse’s legal_obligation this factor weighs in favor of the requesting spouse where the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement revproc_2003_61 sec_4 a iv c b pincite there was no agreement which imposed a legal_obligation on dr velez to pay the outstanding income_tax liabilities this is a neutral factor significant benefit where the requesting spouse significantly benefited beyond normal support from the unpaid income_tax_liability this is a factor against granting equitable relief revproc_2003_61 sec_4 a v c b pincite the facts and circumstances here show and the parties agree that petitioner did not receive any significant benefits beyond normal support from the failure to pay the tax the court concludes that this factor is neutral compliance with income_tax laws petitioner was in compliance with her income_tax obligations this factor favors relief see chou v commissioner tcmemo_2007_102 presence of abuse and mental or physical health the parties agree that there was no abuse of petitioner and she has no mental or physical health problems the absence of these factors will not weigh against equitable relief see revproc_2003_61 sec_4 b c b pincite there are two factors weighing for and two factors weighing against relief for petitioner it is also clear from the record that petitioner was the victim of cruel circumstances although the court might not have denied relief in this case the court cannot conclude on this record that the irs exercised its discretion arbitrarily capriciously or without sound basis in fact when it denied the requested relief under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
